DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 17/153,404 has claims 1-22 pending.
 
Priority / Filing Date
Applicant’s claims for priorities of parent application No. 15/993,304 and foreign application No. GERMANY 102017111926.4 are acknowledged. The effective filing date for this application is May 31, 2017.

Abstract
The abstract of the disclosure is acceptable for examination purposes. 

Drawings
The drawings filed on January 20, 2021 are acceptable for examination purposes.



Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated January 20, 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 




The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting over claims 1-31 of Pat. No. US 10963449.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter of controlling a processing arrangement based on event and measurement data acquired from the arrangement.
Claims 1-22 of the instant application recite similar limitations to the claims of ‘449. For the purpose of illustration, only claims 1-12 (method claims) of the instant application are compared with the conflicting claims of ‘449 in the table below. Claims 13-32 recite identical scope but different variations (system claims) of claims 1-10 and are therefore not compared.
Instant Application
Pat. No. US 10,963,449
Claim 1
Claim 1
Claim 2
Claim 10
Claim 3
Claim 11
Claim 4
Claim 12
Claim 5
Claim 13
Claim 6
Claim 16
Claim 7
Claim 17
Claim 8
Claim 18
Claim 9
Claims 2 & 21
Claim 10
Claim 24
Claim 11
Claims 1 & 17
Claim 12
Claims 1, 2 & 21


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of controlling a processing arrangement based on event and measurement data acquired from the arrangement.
It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to modify the elements of claims 1-32 of ‘449 to arrive at claims 1-22 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.





Notes
Claim 1 recites a method for controlling a semiconductor processing arrangement. The claim is not directed to an abstract idea because it at least recites an ordered combination of elements, when viewed as a whole, can be integrated in a practical application per step 2A, prong 2 of the “Abstract Idea” analysis (e.g., improving stability of semiconductor manufacturing processes by downdating accuracy of state information based on acquired measurement data and updating accuracy of state information based on acquired event data, [0004] and [0040] of specification). Further, the ordered combination of elements, viewed as a whole, is not an insignificant extra-solution activity and not a well-understood, routine, and conventional function per step 2B of the analysis (i.e., controlling a semiconductor processing arrangement based on merging acquired process event data into provided state information wherein accuracy of the state information is decreased; and merging acquired measurement event data into the provided state information, wherein the accuracy of the state information is increased). Further, the claimed steps are not practically implemented by a human mind, and the claim does not recite mathematical formulas or any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, claim 1 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.  
Claims 11-12 recite in each a different variation of claim 1, however, the fundamental ordered combination of elements remain the same under step 2A, prong 2 and step 2B of the analysis of claim 1. Thus, claims 11-12 qualify as eligible subject matters under 35 U.S.C. 101.
Claims 13 recites a semiconductor system with a processor and a non-transitory medium to implement the non-abstract idea of claim 1. Thus, claim 13 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.  

Allowable Subject Matters
Claims 1-22 are allowable over the prior art.

Pertinent Prior Art
The following references are deemed relevant to the claims (* indicates references cited in the above Information Disclosure Statement):
Pasadyn* (Pat. No. US 6,757,579) teaches monitoring a manufacturing system includes defining a plurality of observed states associated with the manufacturing system. State estimates are generated for the observed states. An uncertainty value is generated for each of the state estimates. Measurement data associated with an entity in the manufacturing system is received. The state estimates are updated based on the measurement data and the uncertainty values associated with the state estimates. A system for monitoring a manufacturing system includes a controller configured to define a plurality of observed states associated with the manufacturing system, generate state estimates for the observed states, generate an uncertainty value for each of the state estimates, receive measurement data associated with an entity in the manufacturing system, and update the state estimates based on the measurement data and the uncertainty values associated with the state estimates.
Dreifuss et al.* (Pub. No. US 2014/0214354) teaches enabling in-operation, low-cost, non-invasive measurement of component performance and condition for assessing device longevity prediction, resilience and reliability. The non-invasive component measurements to be performed and subsequently evaluated are based on at least a set of physically unclonable functions and other measurements which can be error corrected, and the error correction factor and other measurements provides insight to the device condition. The system as well is adaptive and allows the introduction of new measurements across not only similar components but to include the family of components similarly fabricated.
Khosla* (Pub. No. US 2008/0255911) teaches providing closed loop management control of multiple sensors that receive kinematic, classification and search measurement inputs regarding targets being tracked by the sensors during a measurement cycle in addition to performance requirements inputs. The kinematic, classification and search needs and gains are computed by the system resulting in corresponding entropy outputs which are combined to provide outputs defining joint information need and gains. Based on the joint information need and gains outputs, the system pairs each track with a possible sensor for making measurements during the next measurement cycle and repeats the process this process until all performance goals have been achieved for optimally satisfying the information need requirements for accurate target detection, tracking and classification.
Aso* (Pub. No. US 2009/0093924) teaches a vehicle state quantity prediction apparatus has sensors such as a GPS receiver that observe prescribed state quantities representing a movement state of a vehicle and a Kalman filter that inputs the state quantities observed by the sensors into a model of the movement state of the vehicle to predict a state quantity including the prescribed state quantities representing a movement of the vehicle. The reliability of the prescribed state quantities observed by the sensors is evaluated, and the degree to which the prescribed state quantities are reflected in the Kalman filter is set based on the evaluated reliability.
Akopian* (Pub. No. US 2003/0110015) teaches an N-clock system, for use for example in a ranging receiver using a Kalman filter. The clock system uses N clocks (to save power by using some clocks that consume less power) with a schedule for switching from one clock to another (so that only one clock is on at any instant of time). It uses an N-clock model that provides a state update equation for updating the N-clock system state (the state components being typically time and fractional frequency). The state update equation results from propagating the state of the assembly of N clocks (providing a single output, i.e. acting as a single clock) associated with different intervals.
Kim et al.* (Pub. No. US 2017/0059318) teaches correcting an output value of a geomagnetic sensor that recursively calculates a state estimate, an estimate gain vector, and an estimate error co-variance based on the output value of the geomagnetic sensor that is acquired sequentially and corrects the output value of the geomagnetic sensor based on the value includes acquiring an kth output value of the geomagnetic sensor, calculating a kth estimate gain vector based on a k-1th estimate error co-variance and the kth output value, calculating a kth state estimate based on the calculated kth estimate gain vector and the kth output value and a k-1th state estimate, calculating the k.sub.th estimate error co-variance using the kth estimate gain vector and a k-1th estimate error co-variance, and correcting the output value of the geomagnetic sensor based on the kth state estimate, wherein k is a natural number larger than 1.
Hoffberg* (Pub. No. US 2010/0317420) teaches providing for communication and resolution of utility functions between participants, wherein the utility function is evaluated based on local information at the recipient to determine a cost value thereof. A user interface having express representation of both information elements, and associated reliability of the information. An automated system for optimally conveying information based on relevance and reliability.
Frangos et al.* (Pub. No. US 2015/0226049) teaches in monitoring/control of drilling operation a dimensionality of a full-scale model (e.g., characterizing variables related to cuttings transport, gas migration and/or the like) is reduced and data from a plurality of geographically distributed (e.g., depth varying) sensors is received, and a surrogate model is used to estimate variables in real-time. Use of the surrogate model may enable, e.g., particle-filtering processes to be employed during the estimation while still allowing for real-time estimations, avoiding excessive use of reasonable computational resources (e.g., memory and processing speeds) and/or the like. 
Brunk* (Pub. No. US 2013/0337825) teaches a space time calibration method determines location and timing for nodes in a network using a model of the state of clocks in the network nodes and observations of clock count stamps over an observation interval. At least one of the nodes in the network is moving, and the nodes have free running clocks, with corresponding clock error parameters. The method obtains observations of clock stamps for transmissions between nodes occurring over a time interval. It applies the observations to a model of network state, and generates from the model an update of network state. This update is a function of the observations and an estimate of the network state. The network state provides estimates of location parameters and clock parameters of the nodes in the network. 
Zahdeh et al. (Pub. No. US 2020/0184278) teaches data-concept matrix is setup based on the classification of the data sets, and further analyzed, for example, by decomposition using orthogonal matrices and a (e.g., low dimensional) diagonal matrix (e.g., to a low dimensional space), e.g., by using single value decomposition technique (SVD). This dimensional space represents various contexts (e.g., family, sitting, coworkers, house, office, city, outdoor, and landscape) that support or relate to various object/concepts. Each context represents/contributes a set of weights representing the relationships between object/concepts.
Hare et al. (Pub. No. US 2019/0178654) teaches fast delivery of position and orientation information. In order to improve the accuracy of the determined position and orientation of the non-stationary object, the data collected sensors are processed to  produce estimations of position, orientation and uncertainties in these measurements. When the accuracy of the measurements decreases below a critical threshold or if a certain time limit is reached, the resource management system will choose to initiate a measurement of position and orientation to reduce demands on resources. The decision to choose which measurement unit to use to calculate an estimation of position and orientation of a moving body is based on an evaluation of the current quality of data and an evaluation of the level of demand on computational resources. 


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SON T HOANG/Primary Examiner, Art Unit 2169       
October 6, 2022